Citation Nr: 0616667	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  97-32 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than October 28, 
1996 for a compensable disability rating for residuals, 
avulsion fracture, right ankle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The veteran had active service from August 1978 to February 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The claims folder was subsequently transferred 
to the RO in No. Little Rock, Arkansas.  The case returns to 
the Board following a remand to the RO in March 2005.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board 
must be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case (SOC) 
is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis for the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (2005).

The Board notes that, in the March 2005 remand, it instructed 
the RO to  promulgate a statement of the case addressing the 
issue of whether the veteran filed a timely appeal in regard 
to entitlement for service connection for hypertension, a low 
back disorder, and diabetes mellitus, and then inform the 
veteran that he must submit a VA Form 9 substantive appeal to 
complete the appellate process.  In accordance with these 
instructions, the RO issued a statement of the case and 
advised the veteran as to the requirements for perfecting his 
appeal of the above issues.  Because the RO did not receive a 
completed VA Form 9, Appeal to the Board of Veterans' 
Appeals, or other sufficient correspondence with respect to 
these issues, the appeal is not perfected and therefore not 
currently before the Board.   



FINDINGS OF FACT

1.  The RO denied service connection for the residuals of a 
avulsion fracture to the right ankle in June 1984 and May 
1990 rating decisions; the veteran did not initiate an appeal 
upon notice of those denials.

2.  The RO received a claim for an increased rating for 
service-connected residuals, avulsion fracture, right ankle, 
on October 28, 1996, the current effective date of the 
compensable evaluation for this disability. 

3.  In an April 1997 rating decision, the RO increased the 
veteran's disability rating for service-connected residuals, 
avulsion fracture, right ankle, to 10 percent effective from 
the date of the veteran's October 28, 1996 claim for an 
increased rating.  

4.  There is no communication from the veteran or his 
representative prior to October 1996 reflecting intent to 
seek increased benefits for his service-connected residuals, 
avulsion fracture, right ankle.  

5.  Entitlement to the increased rating is not factually 
ascertainable within the one-year period before October 28, 
1996.  


CONCLUSION OF LAW

The criteria for an effective date earlier than October 28, 
1996 for the award of a 10 percent disability rating for 
residuals, avulsion fracture, right ankle, have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.114, 
3.400 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A.  § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2005).  An increase in disability 
compensation may be granted from the earliest date on which 
it is factually ascertainable that an increase in disability 
occurred if the claim for an increase is received within one 
year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

Review of the claims folder reveals that the RO received the 
veteran's original claim for benefits in March 1984.  In a 
June 1984 rating decision, the RO granted service connection 
for residuals, avulsion fracture, right ankle, which it 
evaluated as 0% disabling from February 9, 1984, the day 
after the veteran's separation from service.  In an April 
1997 rating decision, the RO increased the veteran's 
disability rating for service-connected residuals, avulsion 
fracture, right ankle, to 10 percent effective from the date 
of the veteran's October 28, 1996 claim for an increased 
rating.  

The veteran argues that the effective date for the increase 
in his evaluation should be January 29, 1990.  In January 
1990, the veteran submitted a claim for "ankle problems, 
pain and stiffness."  

The Board has reviewed the facts of this case in great 
detail.  The veteran did, in fact, send the RO a claim in 
January 1990.  The RO, however, sent the veteran a letter 
dated February 1990 requesting evidence to support his claim.  
The RO eventually disallowed the claim in May 1990 after no 
such evidence was received.  The RO notified the veteran of 
that decision, but the veteran did not initiate an appeal.  
Therefore, the May 1990 decision is final.  38 U.S.C.A. § 
7105; 38 C.F.R.  §§ 3.160(d), 20.200, 20.302, 20.1103.   

In the alternative, the veteran argues that May 24, 1993, 
which he alleges is the original date of his request for an 
increased rating for his service-connected residuals, 
avulsion fracture, right ankle, should be the effective date 
of his rating.  However, in May 1993, the veteran submitted a 
claim for residuals of broken left ankle.  All of the RO's 
subsequent correspondence relating to the May 1993 claim 
refers only to a left ankle disorder.  The May 1993 claim is 
found to not constitute a claim for the veteran's service-
connected residuals, avulsion fracture, right ankle.  38 
C.F.R. §§ 3.1, 3.155.  

There were no other claims, formal or informal, submitted by 
the veteran in regard to his service-connected residuals, 
avulsion fracture, right ankle, until his October 28, 1996 
request for a reevaluation of his right ankle condition.  
Furthermore, there is no record of VA treatment prior to 
October 28, 1996 that could serve as an informal claim under 
38 C.R.F. § 3.157.  There is no medical evidence relating to 
the issue of entitlement to an increased rating for the 
veteran's service-connected residuals, avulsion fracture, 
right ankle, prior to December 1996, such that entitlement to 
the increase before October 28, 1996 is not factually 
ascertainable.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

Therefore, the Board finds that the criteria for an earlier 
effective date for the disability rating for the veteran's 
service-connected residuals, avulsion fracture, right ankle, 
have not been met.  The appeal is denied.   

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letter dated May 2005, as well as 
information provided in the September 2004 and November 2005 
supplemental statements of the case, the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence it was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the September 2004 supplemental statement of the 
case includes the text of the regulation that implements the 
statutory notice and assistance provisions.  The May 2005 
letter, although not provided prior to the April 1997 rating 
decision on appeal, informs the veteran to provide all 
relevant evidence in his possession.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  However, the Board 
emphasizes that the veteran has not made any showing or 
allegation of any defect in the provision of notice that 
resulted in some prejudice toward him.  Accordingly, the 
Board finds that the RO has provided all required notice.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, by way of the September 2004 
supplemental statement of the case, the veteran was generally 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for an increased rating 
for residuals, avulsion fracture, right ankle.  The May 2005 
letter and November 2005 supplemental statement of the case 
also described the requirements for establishing an effective 
date for any award based on his October 1996 claim. Any 
problems with regard to the timing of the notice are found to 
be harmless error.  In this regard, it is important to note 
that the Board remanded this case in order to cure any defect 
regarding VCAA notice. 
 
With respect to the duty to assist, the RO has obtained the 
veteran's service medical records, VA outpatient treatment 
records, and VA examinations.  The veteran provided 
additional VA treatment records and lay evidence in the form 
of his own opinion letters and hearing testimony.  Therefore, 
the Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the previous remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).


ORDER

An effective date earlier than October 28, 1996 for the award 
of a compensable disability rating for residuals, avulsion 
fracture, right ankle is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


